Exhibit 99.1 NEWS RELEASE FOR IMMEDIATE RELEASE Contact: Samuel G. Stone Date Submitted: October 25, 2011 Executive Vice President and NASDAQ Symbol: FBMI Chief Financial Officer (989) 466-7325 Firstbank Corporation Announces Cash Dividend on Common Stock Alma, MI (FBMI) – Thomas R. Sullivan, President and Chief Executive Officer of Firstbank Corporation, announced today that a $0.01 per share cash dividend will be paid December 15, 2011, to common stock shareholders of record as of November 25, 2011. The $0.01 per share cash dividend is unchanged from the amount paid in the prior quarter. Firstbank Corporation, headquartered in Alma, Michigan, is a bank holding company using a multi-bank-charter format with assets of $1.5 billion and 52 banking offices serving Michigan’s Lower Peninsula. Bank subsidiaries include: Firstbank – Alma; Firstbank (Mt. Pleasant); Firstbank – West Branch; Keystone Community Bank; and Firstbank – West Michigan.
